                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


SOUL’D OUT PRODUCTIONS, LLC,

               Plaintiff,                                                  No. 3:18-cv-00598-MO

        v.                                                               OPINION AND ORDER

ANSCHUTZ ENTERTAINMENT
GROUP, INC.; THE ANSCHUTZ
CORPORATION; GOLDENVOICE,
LLC; AEG PRESENTS, LLC; and
COACHELLA MUSIC FESTIVAL,
LLC,

               Defendants.


MOSMAN, J.,

       This matter comes before me on Defendants’ Motion to Dismiss [37] Plaintiff’s Second

Amended Complaint [35]. For the reasons stated on the record and the reasons stated below, I

GRANT Defendants’ Motion to Dismiss, with prejudice as to Claims One, Two, and Three.

Claims Four, Five, Six, and Seven are dismissed with leave to amend.

                                          DISCUSSION

       For the reasons stated on the record, Plaintiff’s antitrust claims (Claims One, Two, and

Three) are dismissed with prejudice. Plaintiff’s state law claims for intentional interference with

prospective economic advantage (Claim Four), intentional interference with contractual relations

1 – OPINION AND ORDER
(Claim Five), intentional interference with economic relations (Claim Six), and unfair

competition (Claim Seven) are dismissed with leave to amend.

         Claims Four, Five, and Six of Plaintiff Soul’d Out’s Second Amended Complaint assert

intentional interference claims under Oregon and California law. A plaintiff alleging intentional

interference with economic or contractual relations must plead that the defendant acted

wrongfully “by some measure beyond the fact of the interference itself.” Della Penna v. Toyota

Motor Sales, U.S.A., Inc., 902 P.2d 740, 751 (Cal. 1995); Top Serv. Body Shop, Inc. v. Allstate

Ins. Co., 582 P.2d 1365, 1371 (Or. 1978). Soul’d Out advanced four ways in which Defendant

Anschutz Entertainment Group (AEG) acted wrongfully. The first three rationales rely on the

illegality of the contract at issue in this case: Soul’d Out alleges that the contract violated (1)

antitrust law, (2) California’s statutory prohibition on restraint of trade (Cal. Bus. & Prof. Code

§ 16600), and (3) Oregon’s common law prohibition on restraint of trade. Resp. [40] at 31. The

first rationale fails because, as noted above, Soul’d Out has not plausibly alleged an antitrust

violation. The second and third rationales fail because I previously decided that Soul’d Out lacks

standing to challenge the contracts formed between AEG and parties not before the Court as

illegal restraints of trade. Op. & Order [34].

         Soul’d Out also alleged that AEG’s acted wrongfully in “fraudulently informing artists

that the Soul’d Out Music Festival is a ‘festival’ within the meaning of the Radius Clause,

whereas it is not.” Resp. [40] at 31. AEG responded by noting that Soul’d Out did not allege

any facts to support its allegation that AEG acted fraudulently. Mot. Dismiss [41] at 32 n.10. I

agree.

         To survive a motion to dismiss, a complaint must contain sufficient factual matter,
         accepted as true, to ‘state a claim to relief that is plausible on its face.’ A claim
         has facial plausibility when the plaintiff pleads factual content that allows the



2 – OPINION AND ORDER
        court to draw the reasonable inference that the defendant is liable for the
        misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)).

        The Second Amended Complaint provided no facts to support the allegation that AEG

acted fraudulently. Nor is it reasonable to infer that AEG acted fraudulently if it told musicians

that the Soul’d Out Festival was a “festival” as defined by the Radius Clause—Soul’d Out itself

previously argued that it was such a festival. See, e.g., Tr. [32] at 25 (“We’re both popular music

festivals, as defined by their radius clause . . . .”).

        Soul’d Out has failed to plausibly allege that AEG acted wrongfully and has therefore

failed to state a claim for intentional interference. Because this defect could be amended by

pleading sufficient factual matter to support the claim that AEG acted fraudulently, Claims Four,

Five, and Six are dismissed with leave to amend.

        Soul’d Out’s final claim alleges that the contract at issue in this case violates California’s

Unfair Competition Law (UCL), which prohibits “any unlawful, unfair or fraudulent business act

or practice.” Cal. Bus. & Prof. Code § 17200. For the same reasons that Soul’d Out failed to

plausibly allege that AEG acted wrongfully for the purposes of an intentional interference claim,

I find that Soul’d Out has not plausibly alleged that AEG violated the UCL by acting unlawfully,

unfairly, or fraudulently. Like the intentional interference claims, this deficiency could be

corrected in an amended pleading. Therefore, Claim Seven is dismissed with leave to amend.




3 – OPINION AND ORDER
                                       CONCLUSION

       For the reasons stated above, I GRANT Defendants’ Motion to Dismiss [37], with

prejudice as to Claims One, Two, and Three. Claims Four, Five, Six, and Seven are dismissed

with leave to amend. Plaintiff may file an amended complaint within thirty days of this Order.



       IT IS SO ORDERED.

                  14th day of March, 2019.
       DATED this ____



                                                           ________________________
                                                           MICHAEL W. MOSMAN
                                                           Chief United States District Judge




4 – OPINION AND ORDER
